ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
IAP World Services, Inc.                     )       ASBCA No. 61117
                                             )
Under Contract Nos. DAKF04-00-C-0002         )
                    W9124B-12-C-0004         )

APPEARANCE FOR THE APPELLANT:                        Dustin P. Monokian, Esq.
                                                      Senior Corporate Counsel

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     Dana J. Chase, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 16 November 2017




                                                  f\.dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 6111 7, Appeal of IAP World
Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals